Citation Nr: 1343376	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-17 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability; and if so, whether service connection is warranted for such disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a headache disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from April 1984 to October 1984, from February 2003 to June 2003, and from December 2003 to February 2005; with additional periods of active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that in February 2012, the Veteran, through his representative, submitted a statement which asserted additional evidence was being submitted in support of the Veteran's claims to reopen a claim of entitlement to service connection for a left knee condition and a lumbar spine disability.  However, upon review of the evidence submitted, the Board finds that such evidence only pertains to the Veteran's lumbar spine disability.  As such claim is being reopened and remanded to the RO for further consideration herein, the Board finds that the Veteran is not prejudiced by the Board's decision to proceed with appellate review on this matter.  

Although the RO may have implicitly reopened the Veteran's claims of service connection for a lumbar spine disability and a left knee disability in the October 2008 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2007 rating decision, the RO denied the Veteran's claim to reopen a claim of entitlement to service connection for a lumbar spine disability, and confirmed and continued a January 2006 denial of service connection on the basis that new and material evidence had not been submitted.  

2.  Evidence received since the June 2007 rating decision is new and material and the Veteran's claim of entitlement to service connection for a lumbar spine disability is reopened.  

3.  In a January 2006 rating decision, the Veteran was denied entitlement to service connection for a left knee disability on the basis that his diagnosed left knee disability was not incurred in or related to his active service.  

4.  Evidence received since the January 2006 rating decision is not new and material and the Veteran's claim of entitlement to service connection for a left knee disability cannot be reopened.  

5.  There is no evidence of record showing that the Veteran has a headache disability that is etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied reopening of the Veterans claim of entitlement to service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002).  38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received since the June 2007 rating decision, and the Veteran's claim of entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The January 2006 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has not been received since the January 2006 rating decision, and the Veteran's claim of entitlement to service connection for a left knee disability cannot be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March 2005, April 2007, and March 2008 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  These letters also informed the Veteran how disability ratings and effective dates were established.  Additionally, the April 2007 and March 2008 letters fulfilled the requirements of Kent.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  Examinations are not done for claims that are not reopened.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, there is no medical evidence or assertion from the Veteran that his headache disability is etiologically related to service.  Accordingly, the Board finds that referral for VA medical examination is not warranted as to these issues.   

The Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and pertinent postservice treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Lumbar Spine Disability

The Veteran originally filed a claim of entitlement to service connection for a lumbar spine disability in April 2005, which was denied in a January 2006 rating decision on the basis that there was no evidence that a back disability had been clinically diagnosed.  The Veteran did not appeal, or submit new and material evidence within one year of that decision, and it therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  In February 2007, the Veteran submitted a claim to reopen his claim of entitlement to service connection for a lumbar spine disability, which was denied in a June 2007 rating decision on the basis that he failed to submit new and material evidence since the prior rating decision.  
The Veteran did not appeal, or submit new and material evidence within one year of that decision, and it therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  In March 2008, the Veteran again submitted a claim to reopen his claim of entitlement to service connection for a lumbar spine disability; which was denied in an October 2008 rating decision on the basis that he had not submitted new and material evidence.  The Veteran appealed.  

The evidence of record at the time of the June 2007 rating decision included the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran's STR's included a report of medical assessment associated with a February 2005 separation examination, which showed the Veteran had a history of sporadic mid-back pain.  There was no diagnosis of a lumbar spine disability made at that time.  The VA treatment records showed that in August 2005, the Veteran complained of low back pain associated with a military trauma.  The August 2005 VA treatment record noted generally that the Veteran had arthritis, but there was no indication as to whether the arthritis was in the Veteran's lumbar spine.  Also of record at the time of the June 2007 rating decision, was a September 2005 VA examination, which included X-rays of the lumbar spine, which were normal.  After examination, no diagnosis of a lumbar spine disability was made.  

Pertinent evidence received since the June 2007 rating decision includes private treatment records, some of which are associated with the Veteran's Social Security Administration (SSA) record, as well as additional STRs that were not in existence at the time the Veteran filed his February 2007 claim to reopen.  The private treatment records include February 2007 X-ray and magnetic resonance imaging scan (MRI) of the lumbar spine.  The February 2007 X-ray showed narrowing of the L5-S1 intervertebral disc space, consistent with discogenic disease, and anterior marginal osteophytosis at T12-L1 and L1-L2.  The February 2007 MRI revealed spinal canal stenosis of L5-S1 secondary to left posterioiarteral disc protrusion and intervertebral disc desiccation of L4-L5 and L5-S1.  Additionally, February 2012 private treatment records show that the Veteran was treated for low back pain that he related to an injury sustained while on active service.  In February 2012, the Veteran was given a diagnosis of low back pain, herniated nucleus pulposus (HNP) at L5-S1, and left L5 radiculopathy.  The additional STRs show that while on a period of ACDUTRA in June 2007, the Veteran sought treatment after a fall that resulted in sharp lower flank pain on his left side.  He was given a diagnosis of a lumbar strain, and noted to have a history of degenerative disc disease (DDD).  

As the Veteran's claim of service connection for a lumbar spine disability was originally denied on the basis that there was no evidence that a back disability had been clinically diagnosed, for evidence to be new and material, it must relate to that unestablished fact (i.e. must show that the Veteran has a clinically diagnosed lumbar spine disability).  

As the evidence received since the June 2007 rating decision includes private medical records showing various diagnosed lumbar spine disabilities, as well as STRs that show he sustained a lumbar strain while on ACDUTRA, there is new evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability.  Additionally, the evidence raises a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received and that the claim of service connection for a lumbar spine disability must be reopened.  After further development, outlined in the remand portion of this decision below, the underlying merits of the claim will be considered.  

Left Knee Disability

The Veteran originally filed a claim of entitlement to service connection for a left knee disability in April 2005, which was denied in a January 2006 rating decision, essentially on the basis that there was no evidence that the Veteran's diagnosed left knee disability had its onset during his active service.  The Veteran did not appeal, or submit new and material evidence within one year of that decision, and it therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  In March 2008, the Veteran submitted a claim to reopen his claim of entitlement to service connection for a left knee disability, which was denied in an October 2008 rating decision on the basis that he had not submitted new and material evidence.  The Veteran appealed.  

The evidence of record at the time of the January 2006 rating decision included the Veteran's STRs and VA treatment records.  As noted above, the Veteran's STR's included a report of medical assessment associated with a February 2005 separation examination, which showed the Veteran had reported a history of sporadic left knee pain related to a May 2004 injury; the STRs are silent for any treatment related to a left knee injury.  There is no indication that a diagnosis of a left knee disability was made at the time of the February 2005 examination.  The VA treatment records showed that in August 2005, the Veteran complained of left knee pain associated with a military trauma.  As noted above, the August 2005 VA treatment record noted generally that the Veteran had arthritis, but the treatment record does not identify the location of the arthritis.  Also of record at the time of the June 2007 rating decision, was a September 2005 VA examination, which included X-rays of left knee, which revealed minimal enthesopathic changes.  After examination, the Veteran was assigned a diagnosis of arthralgias in the left knee, post traumatic syndrome, with minimal enthesopathic changes, and mild osteopenia.  

The evidence received subsequent to the January 2006 rating decision, relevant to the left knee, includes a May 2007 private MRI of the left knee, associated with the Veteran's SSA records, which revealed myxoid type I degenerative changes at the medial meniscus and mild joint effusion.  Also received subsequent to the January 2006 rating decision are additional VA treatment records, which are silent for any complaints or treatment, related to the Veteran's left knee disability.  Neither the private treatment records, nor the VA treatment records, provide any indication that any diagnosed left knee disability is etiologically related to the Veteran's active service.

As the Veteran's claim of service connection for a left knee disability was originally denied on the basis that there was no evidence that his diagnosed left knee disability had its onset during his active service, for evidence to be new and material, it must relate to that unestablished fact (i.e. it must show that any currently diagnosed left knee disability was incurred in or related to his active service).  

The Board is unable to view any of the newly received evidence as new and material.  The newly received VA treatment records contain no evidence that relates to his left knee disability.  The newly received private MRI simply documents that the Veteran has a current left knee disability, although the diagnosis may have changed since his September 2005 VA examination, there is no evidence that such diagnosis is etiologically related to his active service.  While this evidence does show that the Veteran continues to have a diagnosis of a left knee disability, it does not include any suggestion that such disability was incurred in, or is even related to, the Veteran's active service, to include any left knee injury therein.  As such, and even considering the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010) to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold," the claim is not reopened.  38 C.F.R. § 3.156(a).

Overall, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a left knee disability.  The new evidence does not materially show that the Veteran's left knee disability was incurred in, or is related to, the Veteran's active service.  Therefore, the Board concludes, that the Veteran has not presented new and material evidence to reopen his claim.  Accordingly, the appeal is denied.  See 38 U.S.C.A. § 5108.

Service Connection for a Headache Disability

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

The Veteran contends that he is entitled to service connection for a headache disability, as such disability is related to his active service.  However, the Veteran has not provided any specific assertions regarding the onset of his headache disability or how such disability may be related to his active service.

A review of the Veteran's STRs is silent for any complaints or diagnosis of headaches or a disability manifested by headaches.  The February 2005 report of medical assessment, associated with the Veteran's separation examination, contains no indication that the Veteran was suffering, or had ever suffered, from headaches or a headache disability.

VA treatment notes of record show that in August 2005, the Veteran sought treatment for complaints of a headache; he was assessed with a tensional headache.  The remainder of the VA treatment records are silent for any complaints or treatment for headaches; however, headaches are noted as an active problem in an August 2008 VA treatment note.  There is no indication from the VA treatment records that the Veteran's headaches are etiologically related to his active service.  

There is no evidence of record indicating that the Veteran has, at any time, related any current headache disability to his active service.  The Veteran has not submitted any statements in support of his claim which document any such alleged relationship, nor is there any indication from the postservice medical notes of record that he has made any such statements to his treatment providers.  

To the extent that, by filing a claim for service connection, the Veteran has attempted to assert that his current headache disability had its onset in service and continued since, the Board finds the preponderance of the evidence is against the claim.  Specifically, there is no evidence that the Veteran was treated for any complaints of headaches during any of his periods of active service.  Furthermore, while the postservice treatment records show that the Veteran received treatment for complaints of a headache approximately 6 months following separation from active service, there is no indication that his symptoms were ongoing and that he continued to receive treatment, and as noted above, there is no evidence in the postservice treatment records that his headaches were ever related to his active service.  

Therefore, as there is no medical evidence indicating that any current headache disability, or complaints of such, had its onset in service, and as the Veteran has not alleged any such relationship and the medical evidence does not establish such a relationship, entitlement to service connection for a headache disability must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


ORDER

New and material evidence to reopen a claim for entitlement to service connection for a lumbar spine disability has been received.  To this extent, the appeal is granted.

New and material evidence to reopen a claim for entitlement to service connection for a left knee disability has not been received.  The appeal is denied.   

Entitlement to service connection for a headache disability is denied.  


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

The Board notes that the STRs of record show that the Veteran complained of sporadic mid-back pain at the time of his February 2005 separation examination and the VA treatment records show that he sought treatment for low back pain, which he attributed to a military trauma, in August 2005 (six months after separation from active service).  The Veteran has maintained that he continued to seek treatment at the San Juan VAMC; however, the VA treatment notes of record appear to be incomplete.  In this regard, the Board notes that the VA treatment notes associated with the claims file are silent for any treatment, for any disability or medical condition, between September 2005 and July 2008.  SSA records associated with the claims file contain VA treatment records that appear to be slightly more comprehensive as they contain some treatment notes from 2007; however, the Board is unable to conclude that these records are entirely complete.  

Additionally, the Board notes that associated with the Veteran's SSA records are private lumbar spine X-ray and MRI reports that show he was diagnosed with lumbar spine DDD in February 2007.  Based on this evidence, the Board concedes that the Veteran had a lumbar spine disability that pre-existed his period of ACDUTRA in June 2007 when the evidence of record shows that he sustained a lumbar strain.  Additionally, the Veteran has submitted private treatment records from February 2012 showing he continues to receive treatment for a lumbar spine disability which includes low back pain, herniated nucleus pulposus (HNP) at L5-S1, and left L5 radiculopathy.  

The Board notes that there is currently no medical opinion of record regarding whether the Veteran's lumbar spine DDD, or any other currently diagnosed lumbar spine disability, is etiologically related to any of his periods of active service, to specifically include the complaints of mid-back pain made in February 2005 or the complaints of low back pain made within 6 months of separation from active service.  Further, there is no medical opinion of record regarding whether his lumbar spine DDD, which is shown to have pre-existed his June 2007 period of ACDUTRA, was aggravated by the lumbar strain sustained therein.  As such, the Board finds that remand is necessary in order to obtain such opinions.  

Further, the Veteran's complete clinical records from the San Juan VAMC should be obtained before a decision is rendered in this matter.  

Accordingly, the case is REMANDED for the following action:

1. Obtain for the Veteran's complete clinical records from the San Juan VA medical center. 

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently diagnosed lumbar spine disability.  The claims files must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

After examination and review of the record, the examiner should provide the following opinions:

(a) Does the Veteran have any diagnosed lumbar spine disabilities, other than the previously diagnosed lumbar spine DDD, and if so, is it as least as likely as not (a 50 percent or better probability) that any such disabilities are etiologically related to any period of his active service; to include any injury therein.  

(b) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's diagnosed lumbar spine DDD is etiologically related to his active service, to include the complaints of sporadic mid back pain made at the time of his February 2005 separation examination.  The examiner is asked to specifically comment on the evidence showing the Veteran sought treatment for low back pain within 6 months of separation from active service, in August 2005.  

(c) If the Veteran's lumbar spine DDD is shown to not be etiologically related to his active service, the examiner should provide an opinion with respect to whether the Veteran's lumbar spine DDD, which is shown by the record to have pre-existed his June 2007 period of ACDUTRA, was clearly and unmistakably not aggravated beyond the normal progression of the disability, by his June 2007 lumbar strain.

A complete rationale for all opinions expressed should be provided.  

3. The RO or the AMC should confirm that any medical opinions provided comport with this remand and undertake any other development it determines to be warranted. 

4. Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


